                                                                   Case 2:16-cv-00470-APG-CWH Document 70 Filed 05/15/19 Page 1 of 2



                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: jared.sechrist@akerman.com

                                                            7    Attorneys for Deutsche Bank National Trust
                                                                 Company, as Trustee for the Benefit of the
                                                            8    Harborview 2004-8 Trust Fund; and Nationstar
                                                                 Mortgage LLC
                                                            9                             UNITED STATES DISTRICT COURT
                                                            10                                     DISTRICT OF NEVADA
                                                            11   DEUTSCHE BANK NATIONAL TRUST                   Case No.: 2:16-cv-00470-APG-CWH
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 COMPANY, AS TRUSTEE FOR THE
                                                            12   BENEFIT OF THE HARBORVIEW 2004-8
                      LAS VEGAS, NEVADA 89134




                                                                 TRUST FUND,
AKERMAN LLP




                                                            13                                                  STIPULATION AND ORDER TO
                                                                               Plaintiff,                       WITHDRAW EXPERT DISCLOSURE
                                                            14                                                  AND MOTION TO STRIKE (ECF NO.
                                                                 vs.                                            69)
                                                            15
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            16   limited liability company; CENTENNIAL
                                                                 POINT COMMUNITY ASSOCIATION, INC., a
                                                            17   Nevada non-profit corporation,

                                                            18                 Defendants.
                                                            19   SFR INVESTMENTS POOL 1, LLC,
                                                            20                 Counter/Cross-Claimant,
                                                            21   vs.
                                                            22   DEUTSCHE BANK NATIONAL TRUST
                                                                 COMPANY, AS TRUSTEE FOR THE
                                                            23   BENEFIT OF THE HARBORVIEW 2004-8
                                                                 TRUST FUND; NATIONSTAR MORTGAGE
                                                            24   LLC, a Delaware limited liability company;
                                                                 MARK KITCHEN, an individual; and NICOLE
                                                            25   KITCHEN, an individual,
                                                            26                 Counter-/Cross-Defendants.
                                                            27

                                                            28

                                                                                                            1
                                                                   Case 2:16-cv-00470-APG-CWH Document 70 Filed 05/15/19 Page 2 of 2



                                                            1            Plaintiff/Counter-Defendant Deutsche Bank National Trust Company, as Trustee for the

                                                            2    Benefit of the Harborview 2004-8 Trust Fund (Deutsche Bank), Cross-Defendant Nationstar
                                                            3    Mortgage LLC (Nationstar), and Defendant/Counterclaimant/Crossclaimant SFR Investments Pool
                                                            4    1, LLC (SFR) stipulate as follows:
                                                            5            Deutsche Bank and Nationstar withdraw their initial expert disclosure served on April 19,

                                                            6    2019.

                                                            7            SFR withdraws its motion to strike initial expert disclosure (ECF No. 69).

                                                            8    DATED: May 15, 2019.                                DATED: May 15, 2019.

                                                            9    AKERMAN LLP                                         KIM GILBERT EBRON
                                                            10
                                                                 /s/ Jared M. Sechrist                       /s/ Jason G. Martinez
                                                            11   MELANIE D. MORGAN, ESQ.                     DIANA S. EBRON, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 Nevada Bar No. 8215                         Nevada Bar No. 10580
                                                            12   JARED M. SECHRIST, ESQ.                     JACQUELINE A. GILBERT, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                                 Nevada Bar No. 10439                        Nevada Bar. No. 10593
AKERMAN LLP




                                                            13   1635 Village Center Circle, Suite 200       KAREN L. HANKS, ESQ.
                                                                 Las Vegas, Nevada 89134                     Nevada Bar No. 9578
                                                            14
                                                                                                             JASON G. MARTINEZ, ESQ.
                                                            15   Attorneys for Deutsche Bank National Trust Nevada Bar No. 13375
                                                                 Company, as Trustee for the Benefit of the 7625 Dean Martin Drive, Suite 110
                                                            16   Harborview 2004-8 Trust Fund and Nationstar Las Vegas, Nevada 89139
                                                                 Mortgage LLC
                                                            17                                               Attorneys for SFR Investments Pool 1, LLC
                                                            18
                                                            19                                                 ORDER

                                                            20

                                                            21           IT IS SO ORDERED:

                                                            22

                                                            23
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                            24                                                Case No.: 2:16-cv-00470-APG-CWH
                                                            25
                                                                                                              May 21, 2019
                                                            26
                                                                                                              DATED
                                                            27

                                                            28

                                                                                                                 2
